Citation Nr: 0736921	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  03-09 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for essential hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active military service from April 10, 1968 
to June 21, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In February 2004, the veteran testified at a hearing 
at the Board's headquarters in Washington, DC, before the 
undersigned Veterans Law Judge.  In July 2004, the Board 
remanded the matter for additional development.


FINDINGS OF FACT

The veteran's essential hypertension was not manifested 
during his active military service from April to June 1968; 
it was first noted at his pre-induction examination in 
September 1968, which resulted in his not being accepted for 
re-entry into active service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 106(b), 1110, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.7(o), 
3.303 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In April 2002, July 2004, October 2004, September 2005, and 
November 2006, VA sent letters to the veteran informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim.  These 
letters advised that VA would assist the veteran in obtaining 
evidence necessary to support his claim, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing a current 
disability related to service, or to provide a properly 
executed release so VA could request records for him.  

The Board finds that the content of the aforementioned 
letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
An SOC and several SSOCs provided him with additional time to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to the extent the decision of the Court in 
Dingess, supra, requires more extensive notice as to 
potential downstream issues such as disability rating and 
effective date, the the veteran was notified of the Dingess 
precedent in a November 2006 letter, and since the claim 
herein is being denied, such matters are moot.

II.  Factual Background

The veteran's service medical records show that on his pre-
induction examination in February 1968, his blood pressure 
reading was 136/74, and he denied having, or ever having had, 
high or low blood pressure.  On his separation examination in 
June 1968 he again denied having, or ever having had, high or 
low blood pressure, his blood pressure reading was 120/82, 
and he was found qualified for a hardship separation.

Service personnel records show that the veteran served from 
April 10, 1968, to June 21, 1968, and was discharged due to 
hardship.  His Record of Induction dated in January 1968 
shows that in a local board medical interview, with regard to 
whether he had any defects or diseases, there was a notation 
of "none".  The Physical Profile Serial Report reflects 
that the veteran's Profile Serial was assessed as "1" 
(having a high level of medical fitness) in all categories in 
February 1968.  

During the course of his claim, the veteran attempted to 
obtain copies of his Selective Service System records 
regarding his classification for active service in the summer 
of 1968.  However, in a February 2002 letter, Selective 
Service advised him that, for men who registered with the 
system prior to 1980, the only remaining records were the 
registration card and classification records, and that all 
other records had been destroyed.  According to a Selective 
Service extract, the veteran was classified "1-A" 
(available immediately for military service) for induction 
purposes in August 1966 and was considered qualified for 
service based on findings of a February 1968 Armed Forces 
Physical Examination (AFPE).  In August 1968, the veteran was 
again classified as 1-A, but in October 1968 he was 
classified as
1-Y (qualified for service only in time of declared war or 
national emergency).  Based on findings of a September 30, 
1968, AFPE, the veteran was found "NQ" (not qualified) for 
active service, although a copy of that examination report is 
apparently unavailable.


In an October 1968 letter, Dr. A. indicated that the veteran 
appeared to be under severe emotional distress from having to 
leave his grandmother to go into service.  He had no history 
of high blood pressure and no family history thereof.  Dr. A. 
stated the opinion that, since the veteran did not have any 
past history of high blood pressure, it was "likely that he 
acquired hypertension secondary to the emotional distress, 
when he was told that he would be drafted back into service 
at the place he went to for his military examination".  Dr. 
A. indicated he would continue to monitor and control the 
veteran's high blood pressure with medication.  In a document 
titled "Subsequent Visits and Findings" from Dr. A., there 
are notations of visits from October 1, 1968, through March 
20, 1982.  On October 1, 1968, the veteran had a blood 
pressure reading of 170/96; four days later the reading was 
170/92; and two days later the reading was 170/90 and 
medication was prescribed.  The veteran continued to have his 
blood pressure readings monitored, and medication was 
prescribed.  On the last recorded date, March 20, 1982, the 
veteran's blood pressure reading was 150/90 and there was a 
notation of "Rx controlled".  

A November 1999 Social Security Administration decision found 
that the veteran had been disabled since March 1998, due to 
several disabilities, including hypertension.  

Private treatment records dated from 1999 through 2002, from 
Dr. W., show that the veteran received ongoing treatment and 
medication for hypertension.  In February 2002 he was found 
to have uncontrolled hypertension, and the examiner suspected 
it might be due to anxiety.  He reported he felt as though 
his blood pressure had been up for about two weeks, and he 
had recently had his blood pressure checked and the reading 
was 190/120.  He reported he was treated for hypertension by 
Dr. A in the 1960s and 1970s, and then by Dr. P, and then by 
Dr. W.  He testified that Dr. A put him on medication for his 
high blood pressure in early October 1968.  He claimed he had 
blood pressure problems ever since September 1968, and that 
he had no family history of high blood pressure and no high 
blood pressure himself prior to then.  The veteran described 
how he felt that 38 U.S.C.A. § 106(b) applied to his case, 
and claimed that his blood pressure was acquired at the 
induction center where he reported for an examination.  He 
testified that since 1968 his systolic blood pressure had 
ranged from 130 to 205 and his diastolic blood pressure 
ranged from 68 up to 122.  

VA treatment records from June 2002 through July 2006 show 
that the veteran received ongoing treatment and medication 
for his high blood pressure.

In March 2003 the veteran testified at a hearing at the RO.  
He testified that prior to service and during his period of 
service he had no health problems.  He went through basic 
training, and then applied for a hardship discharge to go 
home to take care of his grandmother.  After service, he went 
back to work as a grocery clerk and was the sole supporter of 
his grandmother.  He described the circumstances when he 
received a letter from the Nash County Draft Board in 
approximately August 1968, requesting that he report for a 
physical, and that when he arrived he learned that if he were 
found physically fit he would be drafted back into the Army.  
He claimed he had emotional distress and his blood pressure 
went up, and stayed elevated the next day.  He then went to 
see a local physician, Dr. A, who monitored his blood 
pressure and continued to treat the veteran until his death.  
After Dr. A. died, the veteran reported, his blood pressure 
went unchecked for a few years.  

In February 2004, the veteran testified at a hearing in 
Washington, D.C., before the undersigned Veterans Law Judge 
that he was discharged from service in June 1968 to go home 
and take care of a family member, and he thought he was 
finished with his military service obligation.  He testified 
he got a letter from the draft board, asking that he report 
for a physical in Raleigh, N.C., on September 29, 1968.  He 
claimed that when he reported for the physical examination, 
his blood pressure was high, and the government paid for him 
to stay overnight in a hotel.  The next day his blood 
pressure was still elevated, so he was told he would not be 
inducted and was sent home.  He then went to see a private 
physician, Dr. A, the next day.  He testified that from June 
1968 to the September 1968 physical, he was in good health 
and had no high blood pressure or any health problems, and 
that he worked as a stocking clerk at the A&P.  He thought 
the physical examination in September was just for updating 
the military's records, and claimed he did not know he could 
be drafted after the physical, and when he found out he 
could, he was scared.  He testified that his next door 
neighbor and other friends were killed in Vietnam, and he 
felt like his world was coming to an end when he learned he 
might be drafted.  He testified that Dr. A gave him 
medication for his high blood pressure starting in 1968, and 
continued to treat the veteran for his hypertension until the 
1980s when he died.  He initially saw Dr. A every other day 
for a week or two, until his blood pressure was controlled, 
and then once or twice a month after that.  He started having 
problems again in the late 1980s and sought treatment with 
Dr. P, who also died, and then he went untreated for awhile 
until he got worse and started treatment with a Dr. W.

Received in October 2005 was a letter from, R.A., the father 
of one of the veteran's childhood friends, who was also in 
basic training with the veteran.  Mr. A indicated he knew the 
veteran before and after his first tour of duty in the Army.  
He said that a few months after the veteran got out of the 
Army at Fort Bragg, he had to go to Raleigh for a physical, 
and when he came home from Raleigh, he had "all kinds of 
health problems, high blood, nervousness, and high anxiety".  

Also received in October 2005, was a letter from the Reverend 
Doctor E.L., who reported he had known the veteran since 
1965, and that when the veteran returned from having a 
physical in Raleigh he was a different young man and was 
nervous and tense.  Reverend L asserted that the veteran had 
told him he was seeing Dr. A because when he went for the 
physical in Raleigh he found out they were planning to put 
him back in the Army, and he became so emotionally distressed 
that his blood pressure reportedly went "sky high" and they 
had to keep him overnight.  

In a June 2005 letter from a physician at the Greenville VA 
outpatient clinic, it was noted that the records showed that 
the veteran's blood pressure reading was 136/74 on February 
7, 1969, when he presented for physical examination for pre-
induction.  It was noted that, since then, there were some 
sketchy notes from a Dr. A's office and a handwritten note 
that the veteran was found to have high blood pressure after 
he heard about being reactivated for active duty.  It was 
also noted that there were several blood pressure readings 
that had been handwritten and appeared to be elevated in the 
range of hypertension; the veteran had started treatment, and 
stayed in treatment since then.  The VA physician noted, 
however, that there were missing records between 1982 and 
1999, when it was unclear as to whether he was on any 
treatment for hypertension.  The VA physician noted that it 
appeared that the veteran was being treatment for 
hypertension from October of 1969 to March 1982 under the 
care of Dr. A, and that he still had a diagnosis of 
hypertension, for which he was being treated at the 
Greenville VA Clinic.  

On VA examination in December 2006, the examiner indicated 
that the claims file and medical records had been reviewed.  
The examiner also provided a narrative review of the 
veteran's records, indicating that he claimed his 
hypertension had its onset on September 29, 1968, and that 
since its onset his hypertension had been intermittent, with 
remissions.  The examiner noted that "essential 
hypertension" is the diagnosis used to describe high blood 
pressure which occurs without known cause.  He stated that 
this distinguishes essential hypertension from high blood 
pressure resulting from identifiable causes including 
transient stress, either mental (anxiety) or physical 
(reaction to pain, etc.), and that, in the absence of 
recurrent stress, high blood pressure will go away, whereas 
in essential hypertension it does not.  The examiner noted 
that essential hypertension is also sensitive to stress, and 
that in African Americans there is a high incidence of 
essential hypertension. 

The examiner presented the veteran's history to another 
physician, an experienced and senior practitioner at both the 
Duke University Department of Medicine and the Durham VA 
Medical Center.  Upon consideration of the facts, Dr. Y 
concluded that the veteran suffers from essential 
hypertension.  The examiner further noted that review of the 
medical records showed that, in February 2002, the veteran 
had a blood pressure reading of 190/120, which might have 
been due to anxiety because he had run out of Valium, and 
that later visits showed better blood pressure control.  In 
summary, the examiner stated the medical opinion that the 
veteran's hypertension was "less likely as not (less than 
50/50 probability) caused by or a result of . . . military 
service including the veteran's emotional distress during his 
September 30, 1968, induction examination upon learning that 
he would be reactivated if found physically fit".  The 
examiner concluded that the veteran has essential 
hypertension not caused by military related events.  


III.  Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R.§ 3.303(b).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The veteran seeks service connection for hypertension that he 
claims developed in September 1968 when he reported to an 
induction center for an examination ordered by his local 
draft board.  He argues that his personal distress at 
learning he would be reactivated into military service if 
found physically fit caused the hypertension for which he 
continues to be treated.  He has pointed to 38 U.S.C.A. § 106 
and 38 C.F.R. § 3.7, claiming that these provisions support 
his claim.  

As to the statute and regulation cited by the veteran, any 
person who has been selected or drafted for active military, 
naval, or air service, and has reported according to a call 
from the person's local draft board and before final 
rejection and suffered injury or disease in the line of duty 
while going to, or coming from, or at such place for final 
acceptance or entry upon active duty will be considered to 
have been on active duty and therefore to have incurred such 
disability in active service.  38 U.S.C.A. § 106(b)(2); 38 
C.F.R. § 3.7(o)(1)(ii).

The Board notes that the veteran clearly has a current 
disability of hypertension, as shown by private and VA 
medical treatment records.  There has been no allegation or 
showing that the veteran had high blood pressure during his 
brief period of active duty from April to June 1968; rather 
the veteran contends his hypertension had its onset as a 
result of his being called for a physical examination by is 
local Selective Service draft board in September 1968.  The 
veteran was subsequently treated for his hypertension by Dr. 
A, who treated him with prescribed medication until 1982.  
The veteran reported that Dr. A died in the 1980s, after 
which time he was treated by another doctor.  He then went 
without treatment for a period of time, and started treatment 
with Dr. W in 1999, which continued through 2002.  From 2002 
through 2006, the veteran has received treatment at VA 
facilities for his hypertension.  

The Board notes in passing that, although the veteran's 
initial high blood pressure readings were recorded in October 
1968, just four months after his period of active duty 
service, since he did not serve ninety days or more of active 
military service, hypertension may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

With regard to whether the evidence establishes a direct 
connection between the veteran's service and his 
hypertension, the veteran submitted a letter from the doctor 
(the late Dr. A) who treated him in October 1968.  While the 
conclusions of a physician are medical conclusions that the 
Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
In Dr. A's opinion, since the veteran did not have any past 
history of high blood pressure, "it is likely that [the 
veteran] acquired [hypertension] secondary to the emotional 
distress, when he was told that he would be drafted back into 
service at the place he went to for his military 
examination".  

As noted, where there is conflicting evidence in the record 
regarding whether the veteran's currently claimed disorder is 
service-connected, it is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The Board is mindful that we cannot make our own independent 
medical determinations, and that we must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, supra; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.

The veteran acknowledges that he was rejected for re-entry 
into active military service after his September 1968 medical 
examination at the induction center, and therefore was not on 
active duty at that time.  His theory of entitlement to 
service connection for hypertension turns upon his 
interpretation of the law and his contention that he 
"suffered injury or disease in the line of duty while going 
to, or coming from, or at such place for final acceptance or 
entry upon active duty . . . ."  38 C.F.R. § 3.7(o)(1)(ii).  

The Board notes that the opinion provided by Dr. A in October 
1968, although provided within a few days after the veteran's 
physical examination in September 1968, is speculative, and 
is based on the veteran's self-reported history that neither 
he nor any family member had a history of high blood 
pressure.  Dr. A did not offer a more definitive explanation 
or opinion to relate the veteran's hypertension to his 
military service.  Such speculation is not legally sufficient 
to establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Conversely, the Board notes that the 
December 2006 VA examiner diagnosed the veteran with 
essential hypertension, and identified the medical 
distinction between that disorder, which occurs without known 
cause and becomes a chronic condition, and temporary high 
blood pressure due to identifiable causes such as transient 
mental or physical stress, which goes away in the absence of 
recurrent stress.

The gravamen of the veteran's claim is that he manifested 
high blood pressure readings at the induction station when he 
feared he would be ordered back into the Army.  He himself 
acknowledges that the perceived risk of being forced back 
into service receded when he was rejected for re-entry and 
sent home.  Thus, assuming (in the absence of military 
records, which cannot now be located) that the veteran did 
manifest high blood pressure at the induction examination in 
September 1968, the mental stress of fearing a return to 
service was only transient in nature.

Thus, the Board assigns greater evidentiary weight to the 
report of the December 2006 VA examiner who, based upon a 
thorough review of the veteran's claims file and medical 
records, including Dr. A's opinion and treatment records for 
the veteran, and also including a consultation with another 
experienced physician, opined definitively that the veteran 
has essential hypertension which is not related to his 
military service.  The Board finds this opinion to be the 
most probative, since it is thorough and definitive.

With regard to the assertions of the veteran that his 
hypertension is the result of service (specifically, that it 
arose at the induction center when he became concerned that 
he might be recalled to active duty), the Board certainly 
respects his right to offer his opinion, but he is not deemed 
competent to present evidence as to diagnosis, medical 
etiology, or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  We recognize that laypersons may be competent to 
aver or testify as to the occurrence of lay-observable events 
or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, No. 07-7029 
(Fed. Cir. July 3, 2007).  See also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (lay evidence is potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
essential hypertension is a complex disorder which requires 
specialized training for a determination as to diagnosis and 
origin, and is therefore not susceptible of lay diagnosis.  

Therefore, having carefully balanced the law and the evidence 
summarized above, the Board finds that the probative weight 
of the negative evidence exceeds that of the positive.  
Therefore, entitlement to service connection for hypertension 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra.


ORDER

Service connection for hypertension is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


